Case: 1:19-cv-00955-MWM-SKB Doc #: 1 Filed: 11/08/19 Page: 1 of 3 PAGEID #: 1

(Form IN FORMA PAUPERIS-Rev. 4/20/05, S.D. of Ohio)

2OIGNOY -B PH 3 34

Poytts
“TT

UNITED STATES DISTRICT COURT. - ak . vale
SOUTHERN DISTRICT OF OHIO pe

1:1909955

Plaintiff(s) Case No.
Denise Thaemond J. BARRETT
Zil Cum st. MJ. BOWMAN
Hem'ibon oh 44501! | |

~Forp Motor td
4000 €, sarge “45241

APPLICATION/ MOTION TO PROCEED
WITHOUT PREPAYMENT OF FEES
(IN FORMA PAUPERIS)

AND AFFIDAVIT IN SUPPORT THEREOF
Case: 1:19-cv-00955-MWM-SKB Doc #: 1 Filed: 11/08/19 Page: 2 of 3 PAGEID #: 2

Instructions: In order for the Court to properly consider your application, you must answer each question
below and provide the information requested. No application will be considered until it is fully completed.

I. Are you employed? Yes No
A. If you answered “Yes”:
(1) What is the name and address of your employer

 

 

 

 

(2) How much do you earn per month?

 

B. Ifyou answered “No”

 

 

(1) Have you ever been employed? Yes No
If yes, what was the last year and month you were if _ q
employed? — {

 

How much did you earn a month? Ap 45 eo

II. What is your pfarital status?

 

Single Married Widowed Divorced
A. If you answered “Married”:
(1) Is your spouse employed? Yes No
If yes, how much does your spouse earn each month?
$
III. Do you have any dependents? Yes No

 

If you answered “Yes” list each dependent’s name (minor children should be identified only by their initials),
relationship to you, and the amount you contribute to their support:
Name Relationship Amount

 

 

 

other form of self-employment, or in the form of rent payments, retiement benefits, annuity payments,
interest or dividends, or any other source? Yes No
A. If you answered “Yes,” describe each source of income and the total amount you received from that
source over the twelve-month period:

IV. Within the past twelve (12) months, have you received any incomeArom a business, profession or

 

 

 

 

 

| _eaae Amount | Source Amount
ford Mobs. 4 35,02 — 5
$
$ $

 

 
Case: 1:19-cv-00955-MWM-SKB Doc #: 1 Filed: 11/08/19 Page: 3 of 3 PAGEID #: 3

V. Do you have any cash on hand or money in a savings, checking, or other account?
Yes No

 

A. If you answered “Yes”, state the combined total amount:

$

VI. Do you own any real estate, stocks, bonds, notes, automobiles, or any other valuable property?

 

Yes No
A. If you answered “Yes”, describe each piece of property and state it’s value:
Property Value Property Value

 

 

 

 

Fa AHA
FA AA

 

 

VII. List all your creditors, including banks, loan companies, charge accounts, personal loans, rent, utilities,
child support, etc., and the amount you pay each month on each bill/obligation:

 

 

 

 

 

 

Creditor Amount Owed Creditor Amount Owed
$ $
$ $
$ $
$ $

 

 

VIII. State your address and telephone number where the Court can reach you.

 

 

 

 

  
 

I declare under penalty of perjury thatithe above informati

Date \ ignature of Applicant
